TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 23, 2015



                                     NO. 03-15-00081-CV


                   Access Orthodontics of East 7th Street, P.A., Appellant

                                                v.

                                   Miriam Jaimes, Appellee




          APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
           REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on January 21, 2015.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s order. Therefore, the Court reverses the trial court’s interlocutory order and

remands the case to the trial court with instructions to determine appellant’s reasonable

attorney’s fees and to enter an order awarding attorney’s fees and costs of court to appellant, and

dismissing appellee’s claims with prejudice. Appellee shall pay all costs relating to this appeal,

both in this Court and the court below.